J-S46008-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 JABRI HARRIS                            :
                                         :
                   Appellant             :   No. 1563 EDA 2017

           Appeal from the Judgment of Sentence April 20, 2017
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0001186-2016


BEFORE: BOWES, J., SHOGAN, J., and KUNSELMAN, J.

JUDGMENT ORDER BY BOWES, J.:                          FILED JULY 30, 2018

      Jabri Harris appeals from the judgment of sentence imposed following

his convictions of carrying a firearm without a license and carrying a firearm

on the streets of Philadelphia. We vacate Appellant’s judgment of sentence,

reverse his convictions, and remand for further proceedings.

      Following a vehicle stop, police searched the rental vehicle that

Appellant was driving and found a firearm therein.       Appellant moved to

suppress the firearm. The trial court conducted a suppression hearing, and

thereafter denied suppression on the basis that Appellant failed to

demonstrate a privacy interest in the rental vehicle because he presented no

evidence that he had rented it.      Appellant’s counsel filed a motion for

reconsideration and to open the suppression record to admit evidence proving

that Appellant had, in fact, rented the vehicle, explaining that counsel had

misapprehended the controlling legal standard and did not appreciate that the
J-S46008-18



evidence was necessary. The trial court denied the motion, and subsequently

convicted Appellant of the above firearms offenses.1

       On appeal, the trial court and the parties are in agreement that the

matter should be remanded to reopen the suppression record to permit the

introduction of evidence that Appellant rented the vehicle. Although the trial

court couches its determination in terms of the reasonableness of Appellant’s

request to reopen the suppression record, we are mindful that, under

Pennsylvania law, if Appellant can establish that he rented the vehicle, he

enjoys a legitimate expectation of privacy in the rental vehicle sufficient to

allow him to challenge the validity of the search. See Commonwealth v.

Caban, 60 A.3d 120, 130 (Pa.Super. 2012).         For this reason, we vacate

Appellant’s judgment of sentence, reverse his convictions, and remand to

permit the trial court to reopen the suppression record.

       Judgment of sentence vacated, convictions reversed, case remanded for

further proceedings. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/30/18

____________________________________________


1 At trial, Appellant presented testimony and records establishing that he had
rented the vehicle in question, and that his girlfriend was the owner of the
firearm found in that vehicle by police.

                                           -2-
J-S46008-18




              -3-